                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           No. 4:18-CR-00140-01-DGK
                                                 )
CAESAR V. VACA,                                  )
                                                 )
       Defendant.                                )

            ORDER DENYING DEFENDANT’S MOTION FOR NEW TRIAL

       On March 28, 2019, a jury found Defendant guilty of being a felon in possession of a

firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Three months later,

the Supreme Court issued its decision in Rehaif v. United States, which held that “in a prosecution

under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the defendant

knew he possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” 139 S. Ct. 2191, 2200 (2019).

       Now before the Court is Defendant’s Motion for New Trial Pursuant to Fed. R. of Crim.

P. 33 (Doc. 158) based on Rehaif. Defendant argues that the grand jury and petit jury’s failure to

consider this additional element, whether at the time Defendant possessed the gun and ammunition

he knew he had previously been convicted of a crime punishable in excess of one year of

imprisonment, violated his Fifth and Sixth Amendment right to due process and jury trial

guarantees. He contends it is a miscarriage of justice warranting a new trial under Federal Rule of

Criminal Procedure 33.

       The Government opposes the motion. It argues the attack on the indictment is untimely

and, in any event, any defect in the indictment was rendered harmless by the petit jury’s subsequent




         Case 4:18-cr-00140-DGK Document 163 Filed 05/08/20 Page 1 of 3
guilty verdict. With respect to his request for a new trial, the Government notes the standard of

review is plain error, and Defendant cannot show a reasonable probability that he would have been

acquitted if the jury had been properly instructed.

       Rule 33(a) permits the Court to “vacate any judgment and grant a new trial if the interest

of justice so requires.” A district court must exercise its authority under Rule 33 “sparingly and

with caution.” United States v. McClellon, 578 F.3d 846, 857 (8th Cir. 2009). In order to grant a

new trial, a district court must find that the evidence weighs “so heavily against the verdict that a

miscarriage of justice may have occurred.” Id. (internal quotation marks omitted).

       Because Defendant “‘failed to challenge the lack of a jury instruction regarding his

knowledge of his felony status’” at trial, this Court reviews his claim ‘“for plain error.’” United

States v. Heard, 951 F.3d 920, 929 n.2 (8th Cir. 2020) (quoting United States v. Hollingshed, 940

F.3d 410, 415 (8th Cir. 2019)). To establish plain error, a defendant must show: “(1) an error (2)

that was obvious and (3) that affected the defendant’s substantial rights and (4) that seriously

affected the fairness, integrity, or public reputation of judicial proceedings.” Hollingshed, 940

F.3d at 415. Because the jury was not instructed to find that Defendant knew he had been convicted

of a crime punishable by imprisonment for a term exceeding one year at the time the he possessed

the firearm, the Court finds that this constitutes an obvious error, satisfying elements one and two.

       Nevertheless, Defendant cannot satisfy the third and fourth elements. There is no dispute

that during a video-recorded interview made after his arrest on May 24, 2018, Defendant asked

whether he was being arrested for being a felon in possession, nor is there any dispute Defendant

has spent a substantial portion of his adult life in prison. Taken together, these facts indicate that

Defendant knew his status as a felon on the day of the offense. The Court has no doubt that if this

evidence were offered at his original trial (or a new trial), the jury would find Defendant was aware




                                      2
         Case 4:18-cr-00140-DGK Document 163 Filed 05/08/20 Page 2 of 3
of his status as a felon. Hence, Defendant cannot show a reasonable probability that, but for the

error, the result of his trial would have been different. Id. at 416. Consequently, “‘any error in not

instructing the jury to make such a finding did not affect [Defendant’s] substantial rights or the

fairness, integrity, or public reputation of the trial.’” Id. (quoting United States v. Benamor, 937

F.3d 1182, 1189 (9th Cir. 2019)).

       Because Defendant cannot establish plain error, the motion (Doc. 158) is DENIED.

       IT IS SO ORDERED.

Date: May 7, 2020                                  /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                      3
         Case 4:18-cr-00140-DGK Document 163 Filed 05/08/20 Page 3 of 3
